 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDLudwig, NormanGC-161McElrath, EstelGC-165McElrath, HemanGC-89McMillian, DempseyGC-121McMunn, LarryGC-174McMunn, LeslieGC-190Moore, JohnnyGC-164Moore, KennethGC-189Nettleton, ClarenceGC-90Pearson, RichardGC-101Pearson, TommyGC-103Perkins, HaroldGC-58Powell, EarlGC-148Rice,FrankieGC-175Riley, MichaelGC-43Rose, GeorgeGC-65Rose, JohnGC-160Schrader, BufordGC-118Sims, JamesGC-162Smithson, AndyGC-81Stone, BobGC-177Strong, HomerGC-46Thomas, Charles (Michael)GC-178Van Gennip, Charley T.GC-126Vincent, CarlGC-45Wages,WilliamGC-68Walker, BillGC-152Walker, BillyGC-88Walker, CharlesGC-151Walker, CharleyGC-150Waynick, GeorgeGC-30Williams, ElmerGC-179Wood, EarlGC-158Cowell, JimmyGC-124Brandt, JimmyGC-61DePew, RichardGC-94Crosby, JohnGC-38Battles, John P.GC-23Batchelor, BobGC-49Rose, JimmyGC-63Walton, LarryGC-104Green, Acy LeeGC-105Elsworth, GlendleGC-106Proffer, RodneyGC-123TravelezeTrailerCompany,Inc.andInternationalUnion,United Automobile,Aerospace&AgriculturalImplementWorkers of America,UAW-AFL-CIO. Cases31-CA-145-1, 145-2, 145-3, 145-4, 167-2,174-2, and 174-3.March 10, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn October 26, 1966, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's De-cision.He further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint. and recommended dis-missal as to them. Thereafter, the General Counseland Charging Party filed exceptions to the Decisionand supporting briefs, and the Respondent filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, con-clusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Traveleze TrailerCompany, Inc., Sun Valley, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner:Upon a series ofcharges filed by International Union,United Automobile,Aerospace& Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO,herein called the Union,' acomplaint was issued on December 30, 1965, alleging thatTravelezeTrailerCompany, Inc., herein called theRespondent,had engaged in unfair labor nractices withinthe meaning of Section 8(a)(1) and(3) of theAct (29 U.S.C.Sec.151,etseq.).The complaint alleged that theRespondent discharged seven named employees onvarious dates between June and August 1965, because saidemployees had formed,joined, or assisted the Union andsought to bargain collectively through representatives oftheirown choosing and engaged in union or otherconcertedactivitiesforthepurposes of collectivebargaining or mutual aid or protection,and that on severaldates in July and August 1965,the Respondent withdrewdesirable work tasks from,and assigned more onerouswork tasks to, its employees.The complaint also alleges'The four charges numbered31-CA-145-1, 2, 3, and 4, werefiled on August 13, 1965; the charge in Case 31-CA-167-2 wasfiledonAugust 31, 1965; and the two charges numbered31-CA-174-2 and 174-3 were filed on September 10,1965.163 NLRB No. 43 TRAVELEZE TRAILER COMPANY, INC.349that the Respondent violated Section 8(a)(1) of the Act byvarious acts and statements listed in the complaint. Withthe exception of two corrections in dates of discharge, theRespondent's answer, filed on January 11, 1966, admittedthe alleged discharges but denied that they were for thecause alleged. The Respondent's answer also denies theallegations of unfair labor practice under Section 8(a)(1) ofthe Act.Pursuant to notice, a hearing was held before me at LosAngeles, California, on various dates between April 19 and27,1966.2From my observation of the witnesses and upon theentire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits thatRespondent is, and has been at all times material herein, aCalifornia corporationwith an office and places ofbusiness located in Sun Valley, California,3 where it isengaged in the manufacture of house trailers. During theyear preceding the issuance of the complaint, Respondent,in the course and conduct of its business operations,shipped from its plants located within the State ofCalifornia directly to points located outside the State ofCalifornia products valued in excess of $50,000.No issue is raised with respect to the Board'sjurisdiction, and I find that the Board has jurisdiction andthat it will effectuate the policies of the Act to assertjurisdiction in this case.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization admitting tomembership, among others, employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. PlantManagement and Facts Bearing onCredibility ofWitnesses1.SupervisorsManagement of the Respondent at the Penrose plant inApril 1965 was headed by Kenneth Dixon, vice president;'Dave Stahl, vice president and general manager; JohnBowater, secretary-treasurer; Buster Stewart, productionmanager;MartisBone, foreman of the fiberglassdepartment (the only foreman); and a number of leadmenfor other departments.5 The General Counsel contendsthat leadmen are supervisors, while the Respondentcontends that they are not supervisors within the meaningof the Act. The evidence, which is conflicting, bears onlyon the issue of surveillance. It is conceded that leadmencould not hire or discharge employees, but it was theirduty to assign work and see that it was properly done.They could recommend discharge to Manager Stewart, butthe latter did not always discharge on the leadman'srecommendation. Stewart testified that he would make anindependent investigation before he decided to dischargeaman on a leadman's recommendation. Sometimes,inst'ad of discharging the man whom the leadmanrecommended be discharged, Stewart would transfer thatman to another department. The evidence is conflicting asto when, if ever, Stewart would discharge a man withoutan "independent" investigation. Larry Hearne, who hadbeen a leadman with the Respondent until September1965, testified that he had discharged one man andrecommended discharge for five or six. He testified that hedischarged one man for using foul language. He wasunable to remember the name of this man but gave a baredescription of him. There was no corroborative evidence ofthis discharge. Hearne recommended to Stewart that hedischarge a man by the name of Clagg for violating the ruleagainst smoking in the plant, after repeated warnings.Stewart, according to Hearne, told him to send the man upto him. Hearne did so and the man was terminated onFebruary 12, 1965. Stewart testified that after Hearne hadtold him this man was smoking, he, himself, went and sawClagg smoking before he discharged him. Clagg did nottestify.Leadmen occasionally recommend a man for araise, and Stewart testified that at times he might ask aleadman how one of his men was doing, whether he got onwell with other men. Hearne testified that he spent 85percent of his time supervising and 15 percent workingwith his hands. A witness for the Respondent reversedthose percentages as to Hearne. Hearne testified that hehad authority to permit a man to leave early. This was notrefuted, but it is not clear when this authority might beexercised. The only evidence available indicates that thispractice of excusing men early was limited to the end ofthe day when there might not be anything more for a manto do during the last few minutes of the workday and eventhen, I deduce, the leadman was supposed to notifyStewart.There is some evidence that the authority of leadmenmight not have been uniform and that some of the leadmenmight have been given more authority than others. Indiscussing with the Union (in September 1965, after theUnion had been certified) whether or not the leadmenshould or should not be in the unit, the Respondent agreedwith the Union that two of the leadmen-Hearne and LeonPosnoski-should be excluded, while the others should beincluded.6 Although this took place some months after thealleged interference, restraint, and coercion, it mayindicate that Hearne had somewhat more authority thanother leadmen. However, Hearne might have expectedmore backing from Stewart respecting his authority thanother leadmen were given because he was on friendlypersonal relations with Stewart, having been fishing withStewart and having taken a trip to Las Vegas with him,and thus Hearne might have gone further in his exercise ofauthority than was justified. In any event, Hearne'srecommendations of discharge were not, in a majority ofinstances,acceptedbyStewart,who sometimestMinor errors in the transcripthave been corrected by theTrial Examiner1There aretwo plantsin Sun Valley, one called the Penroseplant and theother the Tuxford plant A thirdplant islocated inBurbank,California4Dixon's father was president,but his"office" was at PalmSprings, CaliforniaKenneth Dixon was in active charge at theplant.sThere was a top of about 140 or 150 employees at the Penroseplant at the height of the seasonal business, with a low of about 80The leadmen were not all identified by department and there is noevidence to show the number of men supervised by each of theleadmen'The unit agreed on before the election included leadmen 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferred a man from Hearne's department to anotherrather than discharge him as Hearne had recommended.The evidence as a whole fails to convince me thatleadmen at Respondent's plants are supervisors within themeaning of the Act2.CredibilityThis case turns largely on a resolution of credibility. Inresolving credibility, I have taken into account not only myobservation of the witnesses but also the following facts:The key witness for the General Counsel was LeadmanHearne.The key witness for the Respondent wasProduction Manager Stewart. These titles were applicableto them at the time of the events herein related Hearne,however, left the employ of the Respondent in September1965 and was elsewhere employed at the date of theheating. Stewart left the Respondent's employ, for a time,in early November 1965Efforts of a Board investigator who was investigating thecharges herein to get Hearne to respond to telephone callswith a view toward gettinga statementproved ineffectualuntilNovember 2, 1965, at a time when Hearne learnedthat Stewait was no longer employed by the RespondentThen Hearne gavea statementto the Board's agent7 andimmediately thereafter telephoned Stewart, told Stewartthat he had heard he was no longer with the Respondent,and then told Stewart that he had just given a statement toaBoard agent The following day, November 3, 1965,Stewait also gave a statement to a Board agentEarly the following month (December 1965), Stewartwas rehired by the Respondent to do carpentry work. Onabout January 25, 1966, Stewart was made plant managerand production manager of the Respondent's Burbankplant, the smallest of its threeplants.Two weeks beforethe date of the hearing herein, when the Union beganpicketing the Respondent, Stewart closed the Burbankplant,brought his crew to the Penrose plant (where he hadbeen production manager through October 1965), and wasmade assistant production and plant manager of thatplantStewart testifiedondirectexamination for theRespondent that, when Hearne telephoned him onNovember 2, 1965, to say that he had heard that Stewarthad left the Respondent, Hearne had said, "Well, I justwanted to let you know that 1 got them for both of us."When Stewart, according to his own testimony, askedHearne what Hearnemeantby that remark, Hearnereplied that "the man from the Labor Board had beentrying to get ahold of him for quite a while to take astatement from him," and that when Hearne had learnedthatStewart had left the Respondent, he (Hearne)"decided to get John Bowater [Respondent's secretary-treasurer] for pulling out his rose bush." Stewart alsotestified thatHearne had told him "he agreed witheverything the man [Boardagent]asked him." Accordingto Stewart, Hearne hadrented an apartment(at one placelie referred to it as a house) from Bowater, and Hearne haddone work for Bowater on that property and other propertywhich Bowater owned in the neighborhood, but Bowaterstopped using Hearne's services and had come over andpainted white a redwood fence (which Hearne had put upto keep his child in the yard) and had pulled up a rosebushwhich Hearne had put in near the front door, and Stewarttestified that this had upset Hearne. Hearne was notrecalled to refute any of this testimony, but while he wason the standas a witnessfor the General Counsel,Respondent's counsel, on cross-examination, had askedHearne if he remembered having a discussion aboutBowater in which he said that he was "going to makeBowater and the company ... pay for" what Bowater haddone to Hearne's rosebushes. Hearne denied that he hadhad any rosebushes, denied that he said he "got thats-o-b-Bowater" or was was going to get him for"pullingup his rosebushes," and denied that Bowater had everpulled up any flowers, trees, or shrubs around his house.Since Stewart did not testify to having witnessed anydamage to Hearne's rosebushes (if any), his testimonyappears to have been based on hearsay. Bowater did nottestifyIdo not find that Hearne made the statementattributed to him by Stewart 8 Nevertheless, there was inHearne's demeanor and in the circumstances under whichhe gave a statement to a Board agent that which leads meto believe that Hearne had no affection for the Respondentand that his testimony might have been affected by bias.In hiscurrent employment, Hearne was a member of aunion(whether voluntary or not does not appear) On theother hand, Stewart's return to Respondent's employaligned him with the interests of the Respondent. Since hehad already given an affidavit to a Board agent before hereturned to Respondent's employ, it is not likely that hewould have perjured himself by testifying contrary to hisaffidavit. Of course, I have no way of knowing what part ofhis testimony might have related to matters which had notbeen mentioned in his affidavitat all sincehis affidavitwas not introduced in evidence. Stewart's demeanor onthe stand, however, did not give the impression offabrication or deliberate falsehood, although there wereindications that,on matterswhich put him in a bad light,hismemory was often sketchy, and I received theimpression that lie did not disclose all that he knew. Ihave, therefore, scrutinized Stewart's testimony andcontrary testimony carefully before crediting Stewart'stestimony.B. Interference, Restraint, and CoercionThe Union began to organize with the distribution ofunion literature in front of Respondent's Penrose plant onthe afternoon of April 20, 1965, by Joseph Marinello, anInternational representative of theUnion.On thatafternoon, Production Manager Stewart came to Marinelloand asked for one of the leaflets. After reading the leaflet,Stewart commented to Marinello that the Union did notoffer any more than the employees already had without aunion.Marinello made a second distribution on the morning ofApril 29, 1965, before thebeginningof the workday.Between the Respondent's building and the curb at thestreet, there was a blacktopped paved area about 29 feetwide. Marinello stood about midway between the buildingand street and distributed leaflets to employees whoarrived early and were waiting to enter the plant when itopened at 7:30. Stewart arrived about 8 or 10 minutes'Hearne testified that he gave the statement on the day' I consider it not unlikely that Hearne used a metaphoricalStewart left the Respondent As heretofore stated, Hearne hadexpression concerning the circumstances of his leaving thebeen a friend of StewartRespondent and that Stewart misunderstood TRAVELEZE TRAILER COMPANY, INC.351beforeopening time, and, on seeing Marinello, hdapproached and told Marinello that he was on companyproperty and to get out into the street. Marinello repliedthat he did not believe that he was on company propertyand that he had a right to be where he was to distributeliterature, but that before he came the next time he wouldascertainwhere the property line was. Stewart beganusing language not approved in polite society and gaveMarinello the impression that he was going to strike athim. Marinello commented that he regretted he had notbrought a witness with him to hear Stewart's language butthat, if Stewart struck him, there would be plenty ofwitnesses, indicating the employees standing about. WhenMarinello remarked that he would bring an assistant withhim the next time, Stewart said that he was sure Marinellocould get plenty of help down on skid row where the winoswere. When Marinello did not move, Stewart as he quotedhimself, said that he was going to "throw his ... out intothe street." At this point, Marinello testified, Stewartswung his fist at him, and he stepped back a couple of feetto avoid it. Stewart denied closing his fist, but he admittedthat, with his hand open, he attempted to push Marinelloback. Stewart failed to make contact, but Stewart'sbelligerency and forward thrust of his arm were witnessedby a sizable number of employees who were lined up to getinto the plant or who were getting coffee from a canteentruck which regularly came to the plant every morningbefore work and also at coffeebreaks each morning andeach afternoon. Marinello said that if Stewart wanted toget rid of him, he would do better to call the police. Martis(Mike) Bone, a foreman, suggested to Stewart that he go inand telephone the police. Whereupon- the two of themwent into the building. Whether or not Stewart closed hisfist, he certainly made a belligerent gesture at Marinellothat had the appearance of an assault. Since his act waswitnessed by employees, I find that, by Stewart'sthreatening words and action, the Respondent interferedwith, restrained, and coerced its employees in the exerciseof the rights guranteed in Section 7 of the Act.9Before going to the Respondent's plant again, Marinellowent to the city planning department and procured a mapwhich showed the property line as only a foot from theRespondent's building, although Marinello learned at thattime that the Respondent was attempting to get the cityto return about half the remaining distance between thebuilding and the curb to the Respondent. A week or twoafter the aforesaid encounter with Stewart, Marinelloreturned with another International representative of theUnion. Stewart approached and told Marinello that he hadalready told Marinello to get into the street. Marinello toldStewart that he had learned where the property line wasand offered Stewart a photostatic copy of the plat. Stewartrefused to look at it and said that he would call the police.He did so, but the police arrived after Marinello and hisassistant had departed.11 Apparently the telephone call tothe police delayed the opening of the plant gates thatmorning and Marinello was passing out leaflets to the menin the line when Stewart approached and asked, "Do yourealize that you can get these people in trouble accepting aleaflet after the whistle has blown?" Stewart told theemployees in the line that all the Union wanted was theirmoney, their dues, that "they can't do anything for you."ThereafterMarinellomade about nine distributions ofliterature, and usually Stewart was there to observe thedistribution.On eitherMarinello'sfourthorfifthdistribution, Stewart told Marinello, "You wino bastard,allyou want is their dues." There is no evidence thatemployees were present at this time.The first union meeting for Respondent's employeeswas scheduled late in April 1965.11 Marinello testified thatthis meeting was not announced in writing but was spreadby word of mouth through some of his contacts. He namedas contacts employees Joseph Darling, Wilber Owens, GilSigworth, and Gilbert Garcia.12 Marinello testified thatactually two meetings were held that day-one right afterwork (4 p.m.) and the other at 7 p.m. at a differentlocation.13 Darling, who was a friend of Leadman DanielWheeler, testified that he had a conversation withWheeler sometime before noon that day in which he toldWheeler that he was going to attend the meeting thatevening, thatWheeler had advised him not to do sobecause Hearne would be at the meeting to let theRespondent know who attended the meeting and howmany attended, and that Darling would be riskingdischarge if he went. Wheeler's testimony of the time andcontent of this conversation was somewhat at variancewith that of Darling. Wheeler testified that it was about3:30 p.m. when he told Darling not to go to the meeting,and he testified that he had told Darling not that Hearnewas going to report who was at the meeting but that he,himself, intended to do so, and that he had so told Darlingbecause Darling was a friend of his and he did not wantDarling to lose his job. Wheeler testified that he did notknow how he learned of the meeting but that, before hehad even spoken to Darling, he had, at or about 2:30 p.m.,spoken to Hearne, asking the latter if he intended to go tothe meeting that evening, and that when Hearne said heintended to, Wheeler told Hearne he would ride there withhim. Hearne, whose memory as to details was often notsharp, testified that, in the afternoon, probably as he wasleaving for the day, Stewart told him that there was goingto be a union meeting that night and asked why he did notgo down and see how many would be there, that he agreedto do so, and that Wheeler, who was standing nearby at thetime, asked if he could ride with Hearne because he, too,wanted to see what was going on. Hearne could not recallhow or when he first learned of the meeting or how heknew where it was, merely supposing that someone hadtold him.Stewart denied that he had suggested to Hearne that hego to the meeting. He testified that at sometime during theday of the meeting, Hearne had come to him and told himthere was going to be a union meeting and asked if it wasall right for him to go, that he had replied that certainly itwas all right, that he did not care. Stewart also testifiedthat no one else was present at that conversation. StewartN L R B v Gibbs Corporation,297 F 2d 649 (C A 5),Altamont Shirt Corporation,131 NLRB 112"'Since the Respondent could not require the police to deprivethe Union of its right todistribute literature, I find noviolation inmerely telephoning the policePoray, Inc ,160 NLRB 69711The date ofthismeetingwas not fixed to my satisfactionJoseph Darling testified it was on April 23 (a Friday) Laterevidence tended to set it as on April 29, a Thursday Marinellotestified that when a meeting was announced in one of the unioncirculars, the distribution was usually made in the eveningitDarling and Sigworth are named in the complaint asdiscriminateesII There is reason to deduce that the 4 p in meeting wasarranged by word of mouth on short notice in order to divertHearne from attending the meetingscheduled for 7 p in 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied that he had asked Hearne to report to him aboutthemeeting, and testified that he did not know thatWheeler and Hearne were going to return to the plant thatnight,but that he "figured they would." Stewart'stestimony that he said it was certainly all right to go to theunionmeeting appears out of character with what headmittedly said to others about their union preferences.But, on the other hand, he apparently believed thatHearne and Wheeler were not in sympathy with the Unionand that there was no reason for them to go to a meetingexcept to get information about any employees who mightattend.Whether or not Stewart requested Hearne toattend the meeting, I find that he expressed approval oftheir going in expectation that they would return andreport concerning the attendance at the meeting.Other than Hearne and Wheeler only two employees,Joe Darling and Wilbur Owens, went to the Union's hallright after work on that occasion. Darling and Owensdrove together in Owens' truck. Hearne drove his car withWheeler as a passenger and arrived soon after Owens andDarling did. The four of them were taken to a corner office,where Marinello discussed the Union and the problem oforganization. They signed cards to be used to support apetition for an election, and Hearne and Wheeler tooksome union literature.Darling testified that while he was in that corner room ofthe union hall, he saw Stewart drive past the front of thebuilding, slow down, and then go on. Although he testifiedthat he commented on the fact that Stewart had driven by,no one else in the room apparently saw the car Darlingsaw, and only Marinello recalled Darling's commentingabout it. Hearne, on cross-examination, at first testifiedthat he remembered no one's saying anything aboutStewart during the meeting, but when asked whetheranyone had said anything about Stewart's driving past,Hearne, after a considerable pause, during which Iobserved no light of recollection in his eyes, answered,"Seems like I saw him drive past." However, he stillrecalled no comment about it. I do not give any weight toHearne's testimony about seeing Stewart drive by. Darlingwas not questioned about the actions of the driver of thecar he identified as Stewart's, whether or not the driverhad turned his head to look at the union hall, or howclearly he could see the driver of the car. Stewart deniedthat he had driven past the union hall as Darling testified.The street on which the union hall was located was not onethat Stewart would have had any legitimate occasion to beon at the time However, no evidence was adduced toprove that other cars of the same make as Stewart's werenot commonly painted the same color. Futhermore, ifStewart was expecting Hearne and Wheeler to report backto him, there would have been no occasion for him to drivepast the union hall. I consider it likely, therefore, thatDarling jumped to an unwarranted conclusion. I find theevidence not sufficiently convincing to persuade me thatStewart in fact drove past the union hall at the timetestified to by Darling, and I credit Stewart's denial.Following the meeting, Hearne and Wheeler returnedand found Stewart at the drinking fountain below hisoffice.14 Hearne told Stewart that they wanted to talk withhim in his office. The three of them went up to Stewart'soffice and there Hearne told Stewart that there were-onlyfour men from the plant at the meeting,namingDarlingand Owens as the only other ones besides himself andWheeler.Wheeler and Hearne gave Stewart the unionliterature which they had picked up. Stewart testified thatWheeler had told him it was for him to take home and thathe "had probably" replied that he had enough toilet tissueat home. Hearne and Wheeler then told Stewart whatMarinello had told them about how big the Union was andwhat benefits employees would have. They told him thatMarinello explained that, if the Union had cards of 30percent of the employees, a petition for an election couldbe filed and that Marinello had said that he had almostenough at that time. Hearne read some of the literaturealoud and Stewart commented that the Union was notoffering any benefits that the employees did not alreadyhave.Hearne reada passagefrom the union literaturewhich said that spying on the Union or onunion meetingswas illegal, and someone jokingly remarked that Hearnewould probably go to jail. I find that Stewart knew, whenHearne and Wheeler returned from the meeting, that theyintended to make a report to him and that he encouragedthem to do so by taking them to his office to make suchreport,and that, by this conduct, the Respondentinterfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.15Thereafter, although not requested to do by Stewart,Hearne and Wheeler reported to Stewart regarding thenumber of employeesattendingotherunion meetings,Wheeler once telling Stewart that a majority of theemployees appeared to be those who worked in the newbuilding.Wheeler testified, however, that after the firstmeeting he never told Stewart the names of any employeeswho attended latermeetingsalthough he would have ifStewart had asked. Stewart had otherinformants amongthe employees, he conceded, who told him about the sizeof meetings, but he denied that he was told by any of themthe identity of employees attendingmeetings.Stewart did, however, admit that he knew of one unionproponent, for he received information from the leadwelder that an employee named Alex Aganza had been tothe welding shop to try to get employees there to signcards for the Union.'s Stewart went to where Aganza wasthen working and told him not to engage in union activitieson working time. Stewart then engaged Aganza in adiscussion. testified that Stewart talked "roughly" to himand he asked Stewart to "talk like civilized people."Stewart asked Aganza, the only employee at that time towear a union button, what good the Union would do forhim.Aganza replied, "Well, what will I do without aunion," and said that he had found a friend in the Unionand attempted to explain why he was for it. Among otherthings, he said that he was being paid $1.75 an hour but theman he was teaching on the job (Sigworth) was being paid$1.95. Aganza quoted Stewart as saying that the Union wasa bunch of winos after his money and as asking, "Well, ifyou don't like this place, why don't you leave?" Aganzaspoke of the Union as a benefit for the employees the sameas union wasgood for the United States and that that waswhy "all these Mexicans we decide to get united." Aganzatestified and Stewart denied that Stewart said that if the" Stewart testified that the plant hours were 7 30 a in to4 p in , that the office was open until 5 p in , and that he was (ofthe managerial staff) usually the first one there and the first toleave, although he often stayed until 6 or even 10 p in' 5AtkinsSawDivisionof Borg-Warner,160 NLRB 790' The date of thisincidentwasnot fixedI judge that itoccurred early in May 1965, soon after the first meeting TRAVELEZE TRAILER COMPANY, INC.Union won the election "all these Mexicans will be 100miles ... south of the border." This quoted statement doesnot, literally,make much sense. Perhaps Aganza wasattempting to quote what was intended as a veiled threat ofdischarge, but I am not satisfied that his memory wasaccurate or complete on this. I believe that Aganza, inrecollection, may have confused this with something elsethat was said or remembered only partly. Accordingly, Ifind that those words were not spoken in that way byStewart. Stewart's version was that Aganza had said that,if the Union came in, he (Aganza) would get $3 or $4 anhour and that he (Stewart) had told Aganza that the Unioncould not get him any more than he was already getting;that he had asked Aganza if he thought the Companywould pay $3 or $4 for men like Ayala and VincentGonzales who could not even speak English. Stewartquoted Aganza as saying that those people were scum,who swept out his house in Mexico. Stewart quotedhimself as telling Aganza that "I would be ashamed ofthat" and that he would also be ashamed of wearing "thatbadge" that Aganza had on, referring to Aganza's unionbutton. Stewart also testified that he had asked Aganza,"Why did you leave Mexico?" I believe that bothwitnesses were relating what they remembered and that(except as found above) the conversation was substantiallyas each testified. By thus questioning Aganza in a forcefulmanner about his union views the Respondent interferedwith, restrained, and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Gilbert Sigworth, an alleged discriminatee, who cameup to hear part of the conversation between Stewart andAganza, above related, testified, "I started talking abouthow good the Union was and the benefits of the Union ..."and "Mr. Stewart then said, `Well, if you like the Union sowell, why don't you stay back where you came from?"' Itis apparent to me that this was not an accurate quotation.It sounds like a garbled version of what Stewart said toAganza. After his recollection was "refreshed" by asuggestion,Sigworth also testified that during thatconversationStewart had said, "If this Union goesthrough, I will blackball you," speaking to Aganza andhimself.Stewart denied that he had used the word"blackball" on that or any other occasion. Aganza, whom Ifound to be an honest witness and one who appeared totestify to the best of his recollection, although not alwaysconnectedly, gave no indication that Stewart had saidanything to Sigworth, who, Aganza testified, "listened toour conversation." Aganza did not indicate that Sigworthhad said a word. I am sure that if Stewart had spoken ofblackballing anyone for being for a union, Aganza wouldhave remembered it and given testimony about it. Isuspect that Sigworth shaped his testimony to strengthenhis claim of discriminatory discharge, and I do not credithis testimony that Stewart spoke to him or that he spoke toStewart in that conversation. Sigworth also testified that ata time in May or June17 when he was helping Aganza tohang doors, Stewart came up and told Sigworth, "Don'ttalk to that man," pointing to Aganza, and that Stewarthad once told Sigworth not to talk to an employee namedGaylord Sebbo, an alleged discriminatee (as were Sigworthand Aganza). Stewart denied that he had told Sigworth not17Sigworthwas terminated on June 2, 19651Brennan's,Inc., 147 NLRB 1545, 1554,Great Dane Trailers,Inc, 159 NLRB 537.353to talk to Aganza or Sebbo but admitted that he had toldSebbo not to talk with certain people and that he mighthave named Sigworth as one. However, he testified that hehad told Sebbo this because Sebbo was always talkingabout his personal problems. Stewart admitted that hesuspected that Sigworth was in favor of the Union. IfStewart were going to caution Sebbo not to talk to peopleabout his personal problems, I consider it unlikely that hewould have singled out specific persons not to talk to. Ideduce that Stewart was more concerned with keepingprounion men from talking to nonunion men than he waswith prounion men talking with each other,unless itdelayed their work. Sigworth testified that he had toldStewart that he belonged to the Union, and Stewartadmitted that he suspected that Sigworth did. In fact, atone point, Steward testified that he thought Sigworth worea union button. However, I deduce that, at that time,Stewart then believed that Sebbo was not for the Union. Icredit Stewart's denial that he told Sigworth not to speakto certain people. However, Aganza testified that Stewarttold him many times not to talk union to anyone and "foranyone not to talk to me." Stewart could have had in mindunion talk that interrupted work, but there is no evidenceof this. Furthermore, there is no evidence that, before theunion campaign, any restrictions had been imposed on talkamong employees even during work. I find, therefore, thatStewart sought to curtail communication betweenemployees concerning the Union. By this conduct, theRespondent interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act.18Employee Gaylord Sebbo testified on direct examinationthat in late July 1965, shortly before the union election, hehad attended a union meeting and, at work the followingday, had worn a union button, that Stewart, during the"lunch break," came to him and told him that he should beashamed to wear the button because of what the Companyhad done for him and that he should give it back where hegot it. Sebbo testified that he took the button off and didnot wear it after that. On cross-examination, however,Sebbo testified that the incident had taken place duringthe afternoon coffeebreak, that Aganza was present, andthat Stewart looked at Sebbo and asked, "What are youdoing with it on?" Sebbo testified that he then returned towork, apparently without having removed the button, thatStewart came to where he was working and said, "If I wasyou, I would take that pin off and give it back where yougot it, because you should be ashamed of yourself bywearing it. Give it back to your friend Alex [Aganza]."The thirdtimethat Sebbo repeated the story, he omittedreference to Aganza and testified that he did not removethe buttonuntilafter Stewart had left.Stewart testified that he never saw Sebbo wear a unionbutton and that, before the election on July 30, 1965, hehad seen no one wear a union button except Aganza.1sAganza gave no testimony about such an incident as thattestifiedby Sebbo. Stewart testified that during anafternoon coffeebreak, in July or August 1965, he hadheard Sebbolaughingand saying that "UAW" meant"unauthorized wetback." Stewart was not asked if hecould see Sebbo when he heard him make this remark." Stewart apparently forgot at this point that he had testifiedthat he thought Sigworth had worn such a button, and Sigworthwas terminated almost 2 months before the election 354DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough Sebbo did not testify that Hearne was presentduring the alleged coffeebreak incident, and althoughStewart believed that Hearne was not present, Hearnealluded to the incident on direct examination for theGeneral Counsel but brought it in in a sketchy, backdoormanner which did not assure me that he had actuallywitnessed such an incident during the coffeebreak. IfHearne had witnessed any such incident, he could havebeen asked to relate the incident from the beginning, buthis testimony was left with only a casual reference to it.Sebbo's testimony did not convince me of its accuracy,and I do not believe that Hearne's testimony was of anyvalue as corroboration. Hearne's reference to seeing abutton on Sebbo and that Stewart "mentioned somethingabout he better take it off," does not confirm that Stewartmentioned that "something" to Sebbo, himself. FromHearne's testimony it could as readily be found thatStewart had remarked to Hearne alone that Sebbo hadbetter take the button off as that Stewart had made thestatement to Sebbo. Also, when Hearne testified that hedid not see Sebbo take the button off, this does not meanthat Hearne was looking at Sebbo to see if he did removethe button. The picture I draw from the preelectionincident involving Sebbo is that he might, perhaps, havebeen displaying a union button during a coffeebreak whilejoking that the letters "UAW" stood for "unauthorizedwetback," that Stewart heard the joke but did not see anybutton.Hearne could, of course, have seen and heardSebbo's action, but he could as believably have learned ofitby hearsay. I am not convinced that Hearne was withStewart when Sebbo made his jest, and if he was not withStewart, he could not have heard Stewart make the allegedremark about removing the button. In view of thevagueness of Hearne's testimony, and the weakness of allthe evidence thereof, I am unconvinced that Stewart "onor about July 23, 1965, ordered employees to remove theirunion buttons" as is alleged in the complaint.Hearne testified that he had several conversations withStewart about union meetings and that Stewart, in such aconversation, had said that "if he caught anybody that wasattending union meetings, he was going to fire them," andthat Stewart had also said he was going to "fire all thedamn Mexicans, because they were the cause of theUnion."Stewartdeniedmaking such statements.Although I would not think it unlikely for Stewart to makesome such remark as that he would like to discharge alltheMexican employees for being strong for the Union (astatement he was not alleged to have made), I consider itmost unlikely that Stewart would have said that he wasgoing to discharge all the Mexicans, for, as pointed out byStewart, 85 percent of the employees were of Mexicanancestry. I also doubt that Stewart would have said that hewould fire anyone caught attending a union meeting. Henever discharged Owens, who attended the first unionmeeting, and Darling was not discharged until a monthafter the first union meeting and then for another reason,as will be hereinafter related. When the union meetingsreached an attendance of 60 employees, Stewart certainlywould not have considered a mass discharge. On all theevidence and from my observation of the witnesses, Icredit Stewart's denial of the statements attributed to himby Hearne. This does not mean that I believe Hearne didnot have some basis for his testimony, but as to thistestimony, I believe that his memory was inaccurateC. Discrimination in Regard to Hire and Tenure ofEmployment1.Discharge of DarlingJoseph Darling was employed by the Respondent as anassembler in February 1964, and he worked in Hearne'sdepartment, but because (at some time not fixed, butbefore the union campaign) he had a "run in" with Hearne,Stewart had transferred Darling to the cabinet-settingdepartment. InMarch 1965, Darling's wages wereattached by garnishment, and Manager Stewart informedDarling of this and warned him to get his financial affairsstraightened out because the Respondent did not likegarnishments. Stewart testified that he also told Darlingthat the Respondent did not allow a second garnishment.Emile Florin, the leadman, who was present at thisconversation, testified that Stewart also told Darling that,if he got a second garnishment, that would be the end ofhis employment. Following that time, Stewart gave Darlingovertime work to assist him financially.On April 27, 1965, Darling punched out a few minutesearly.When an employee punches his card out he takesthe card from the "in" rack and after punching it puts it inthe "out" rack. Stewart, who customarily was near therack at closing time, saw Darling's card in the out rack,and subsequently spoke to Darling about his leaving early.There is a conflict of testimony as to when Stewart spoketoDarling about this. According to Darling, Stewart didnot speak to him about it until after the union meetingwhich he attended on April 29. Stewart testified that hespoke to Darling about it on either April 28 or April 29,which would have placed his speaking to Darling about theearly punching out as either on the day before or the day ofthe meeting, but before the time of the meeting Darlingtestified that he had punched out early on other occasions,but that Stewart had not spoken to him about that. Therecord does not disclose how long in advance of closingtime Darling had punched out on previous occasions, if atallExcept for the 2 weeks ending April 27, 1965, none ofDarling's timecards was introduced in evidence. WhenStewart talked to Darling about his punching out early,Darling said that he had told Florin, his leadman. Stewartreplied that Florin had not notified him and asked whyDarling had left early. Stewart testified that Darlinganswered that he had to go somewhere. According toStewart, he told Darling that if he had notified him or theleadman, it would be all right for him to leave early.According to Darling, the last thing that was said aboutthis was that Stewart said he would check with Florin.Darling testified that before the union meeting ofApril 29, Stewart never bothered to come to the cabinet-setting department, but after the meeting he was thereconstantly. To quote Darling, "Everytime I turned around,he was behind me. He was criticizing all little errors thathe never criticized before. He also warned me about-hesays, `if you want to ruin your life, that is your business. IfI catch you in any union activities, you have had it."'Darling testified that he had engaged in union activity infrontof the plant during the coffeebreaks and atlunchtime,passing out union application cards forsignature and sending in signed cards to the Union.Stewart usually was in front of the plant somewhere atcoffeebreak time and during lunch. He usually ate lunchsitting in his car. It is the General Counsel's contention TRAVELEZE TRAILER COMPANY, INC.Union won the election "all these Mexicans will be 100miles . . south of the border." This quoted statement doesnot, literally,make much sense. Perhaps Aganza wasattempting to quote what was intended as a veiled threat ofdischarge, but I am not satisfied that his memory wasaccurate or complete on this. I believe that Aganza, inrecollection, may have confused this with something elsethat was said or remembered only partly. Accordingly, Ifind that those words were not spoken in that way byStewart. Stewart's version was that Aganza had said that,if the Union came in, he (Aganza) would get $3 or $4 anhour and that he (Stewart) had told Aganza that the Unioncould not get him any more than he was already getting;that he had asked Aganza if he thought the Companywould pay $3 or $4 for men like Ayala and VincentGonzales who could not even speak English. Stewartquoted Aganza as saying that those people were scum,who swept out his house in Mexico. Stewart quotedhimself as telling Aganza that "I would be ashamed ofthat" and that he would also be ashamed of wearing "thatbadge" that Aganza had on, referring to Aganza's unionbutton. Stewart also testified that he had asked Aganza,"Why did you leave Mexico?" I believe that bothwitnesses were relating what they remembered and that(except as found above) the conversation was substantiallyas each testified. By thus questioning Aganza in a forcefulmanner about his union views the Respondent interferedwith, restrained, and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Gilbert Sigworth, an alleged discriminatee, who cameup to hear part of the conversation between Stewart andAganza, above related, testified, "I started talking abouthow good the Union was and the benefits of the Union ..."and "Mr. Stewart then said, `Well, if you like the Union sowell, why don't you stay back where you came from?"' Itis apparent to me that this was not an accurate quotation.It sounds like a garbled version of what Stewart said toAganza. After his recollection was "refreshed" by asuggestion,Sigworth also testified that during thatconversationStewart had said, "If this Union goesthrough, I will blackball you," speaking to Aganza andhimself.Stewart denied that he had used the word"blackball" on that or any other occasion. Aganza, whom Ifound to be an honest witness and one who appeared totestify to the best of his recollection, although not alwaysconnectedly, gave no indication that Stewart had saidanything to Sigworth, who, Aganza testified, "listened toour conversation." Aganza did not indicate that Sigworthhad said a word. I am sure that if Stewart had spoken ofblackballing anyone for being for a union, Aganza wouldhave remembered it and given testimony about it. Isuspect that Sigworth shaped his testimony to strengthenhis claim of discriminatory discharge,and I do not credithis testimony that Stewart spoke to him or that he spoke toStewart in that conversation.Sigworth also testified that ata time inMay orJune" when he was helping Aganza tohang doors, Stewart came up and told Sigworth, "Don'ttalk to that man," pointing to Aganza,and that Stewarthad once told Sigworth not to talk to an employee namedGaylord Sebbo, an alleged discriminatee (as were Sigworthand Aganza). Stewart denied that he had told Sigworth noti'Sigworth wasterminated on June 2, 1965" Brennan's , Inc ,147 NLRB 1545, 1554,Great Dane Trailers,Inc,159 NLRB 537353to talk to Aganza or Sebbo but admitted that he had toldSebbo not to talk with certain people and that he mighthave named Sigworth as one. However, he testified that hehad told Sebbo this because Sebbo was always talkingabout his personal problems. Stewart admitted that hesuspected that Sigworth was in favor of the Union. IfStewart were going to caution Sebbo not to talk to peopleabout his personal problems, I consider it unlikely that hewould have singled out specific persons not to talk to. Ideduce that Stewart was more concerned with keepingprounion men from talking to nonunion men than he waswith prounion men talking with each other, unless itdelayed their work. Sigworth testified that he had toldStewart that he belonged to the Union, and Stewartadmitted that he suspected that Sigworth did. In fact, atone point, Steward testified that he thought Sigworth worea union button. However, I deduce that, at that time,Stewart then believed that Sebbo was not for the Union. Icredit Stewart's denial that he told Sigworth not to speakto certain people. However, Aganza testified that Stewarttold him many times not to talk union to anyone and "foranyone not to talk to me." Stewart could have had in minduniontalk that interrupted work, but there is no evidenceof this. Furthermore, there is no evidence that, before theunion campaign,any restrictions had been imposed on talkamong employees even during work. I find, therefore, thatStewart sought to curtail communication betweenemployees concerning the Union. By this conduct, theRespondent interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act.18Employee Gaylord Sebbo testified on direct examinationthat in late July 1965, shortly before the union election, hehad attended a union meeting and, at work the followingday, had worn a union button, that Stewart, during the"lunch break," came to him and told him that he should beashamed to wear the button because of what the Companyhad done for him and that he should give it back where hegot it. Sebbo testified that he took the button off and didnot wear it after that. On cross-examination, however,Sebbo testified that the incident had taken place duringthe afternoon coffeebreak, that Aganza was present, andthat Stewart looked at Sebbo and asked, "What are youdoing with it on?" Sebbo testified that he then returned towork, apparently without having removed the button, thatStewart came to where he was working and said, "If I wasyou, I would take that pin off and give it back where yougot it, because you should be ashamed of yourself bywearing it. Give it back to your friend Alex [Aganza]."The third time that Sebbo repeated the story, he omittedreference to Aganza and testified that he did not removethe button until after Stewart had left.Stewart testified that he never saw Sebbo wear a unionbutton and that, before the election on July 30, 1965, hehad seen no one wear a union button except Aganza.19Aganza gave no testimony about such an incident as thattestifiedby Sebbo. Stewart testified that during anafternoon coffeebreak, in July or August 1965, he hadheard Sebbo laughing and saying that "UAW" meant"unauthorized wetback." Stewart was not asked if hecould see Sebbo when he heard him make this remark."'Stewart apparently forgot at this point that he had testifiedthat he thought Sigworth had worn such a button, and Sigworthwas terminated almost 2 months before the election 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied telling Hearne that he had spoken with the lawyer,and testified that he had not in fact spoken with theRespondent's lawyer, at all. He also denied telling Hearnethat he would probably have to fire Elgin as Hearne hadtestified.Elginwas, in fact, not discharged. AlthoughStewart confirmed that he had spoken on occasions withHearne about Darling, Stewart's testimony, whichappeared to me to be spontaneous, suggested that Hearnehad distorted or enlarged upon what Stewart had toldHearne. According to Stewart, he told Hearne that Darlinghad come back with a release, but that he did not tellHearne anything about taking him back. He also testifiedthat, although he had not spoken with the Respondent'sattorney about Darling, he had spoken with Bowater aboutthe release which Darling had brought in to see if thatwould change the situation. It is possible that Bowater,afterbeing told by Stewart about the release, hadtelephoned the lawyer and then had given his reply toStewart and that Stewart had related something like thattoHearne. It appeared to me that some of Hearne'stestimony was based upon impression rather than uponclear recollection. I credit Stewart's denials.Even if Stewart had had an inclination to dischargeDarling for union activities, I could not consider that asaffecting the discharge of Darling, in the first instance,because there is no question that the Respondent's rulethat it would not retain an employee after a secondgarnishment existed and had been uniformly enforced.22At best, therefore, Darling's case turns upon whether ornot, when he brought the release to Stewart and asked forhis job back, the Respondent refused to reinstate himbecause of prejudice against him because of his unionactivities. In order to find that the Respondent was soinfluenced, I should be obliged to find that the Respondentwould not, under similar circumstances, have refusedreinstatement to an employee who had not engaged inunion activities.There is, however, no evidence fromwhich I could make this determination. The Respondenthad discharged several other employees for secondgarnishments and had never taken them back. Theleadman of the janitors had requested an exception in oneinstance because one of his good workers was to bedischarged for a second garnishment, but the Respondentrefused to make any exceptions.Although Darling brought in a release and told Stewartabout having gone to his creditor to learn why hisbankruptcy had not forestalled the garnishment, andalthough he told Stewart that the garnishment was amistake, presumably on the part of the creditor, theRespondent was not obliged to believe that Darling wasfree from fault in the matter. In fact, it was Darling'sfinancial difficulties which, mistakenly or not, resulted inthe second garnishment. Although I, personally, mighthave felt that the nullification of the second garnishmentby the bankruptcy proceedings acted to nullify thegarnishment noticeex post facto,and that this would putDarling in the position of a debtor who had paid his debt infullbefore garnishment, I note that the bookkeepingproblemhadalreadybeenencounteredby theRespondent.Furthermore,Idonotconsideritunreasonable for Dixon to feel that bankruptcy was not theequivalent of meeting one's obligation on time, as hetestified in substance. On all the evidence, therefore, Iconcludeand find that the Respondent did notdiscriminateagainstDarlingbecause of his unionsympathies or activities.232.Discharge of SigworthGilbertSigworthwas hired on April 6, 1965, andsometime thereafter he was assigned to the doorhangingdepartment. Sigworth testified that during coffeebreaksand at lunch period he passed out union cards and talkedabout the Union with employees. Sigworth was presentwhen Stewart spoke with Aganza about the Union asheretofore related.On June 1, 1965, before work, Sigworth went to Stewartand asked to have the day off to take his wife to the doctor.He quoted Stewartas saying,"Okay, I don't need youanyhow." Stewart testified that Sigworth had asked for theday off to take his wife to the hospital, that he had askedwhat hospital, and that Sigworth had said, "On ShermanWay and Hollywood Way," and that he had told Sigworthto go ahead. Stewart testified that, during the day, it hadoccurred to him that if the hospital was at Sherman Wayand Hollywood Way, it must have been in the "middle ofLockheed."24 Stewart testified that on June 2, whenSigworth returned to work, he asked Sigworth the name ofhis doctor. Sigworth gave Stewart a name of a doctor.Stewart testified that Sigworth had given him the name ofa doctor in North Hollywood. He could not remember atthe hearing the name given him. Sigworth testified that hehad given the name of his family doctor, Dr. Marcus, onGlenoaks Boulevard in Glendale.25 Stewart went to theoffice to attempt to call the doctor whose name Sigworthhad given him. He found no suchnamelisted in the"Valley" telephone book. He tried unsuccessfully to locatethe doctor's number through the information service. Thenhe returned to Sigworth and told Sigworth he could notfind any doctor of the name which Sigworth had given.According to Stewart, Sigworth said: "I am not going totalk to you any more.I am not goingto say any more toyou. Yougaveme the day off, and the hell with it." Stewarttold Sigworth that he did notlike liarsworking for theRespondent and that hewas goingto discharge Sigworth,and he promptly did so.Sigworthadmittedthat hedid not takehis wife to seethe doctor.He testified that he was not feeling well,himself,and that he had given the excusehe did "becauseMr. Stewart knew I was union-minded.I was afraid if I toldhim the truth,well, I would get cannedfor it . . . "It doesnotmake sense that Sigworth would expect to be22Darling testified that his father had worked for theRespondent and, while there, had not been discharged after threegarnishments.There is noshowing that the seniorDarling hadbeen employed by the Respondent during the past 5 years that therule had been in effect.23 FederalToolCorporation,130NLRB 210,CapitalDistributing Co,147 NLRB 1138,Pacific Electncord Company,153 NLRB 521,Lutst Truck Lines,160 NLRB 53024 Sherman Way, an east and west street, ends where it runsinto the westside of the Lockheed grounds Hollywood Way, anorth and south street, runs along the east sideof the LockheedgroundsThere is, therefore,no actual junctionof those twostreets.25 Sigworthfirst gavethe name ofthe city asGlenoaksWheninterrogating counselcommented that he knew of no city of thatname,Sigworth said Glendale Boulevard,anothermistakeGlenoaksBoulevardis in Glendale TRAVELEZE TRAILER COMPANY, INC.discharged for asking for the day off ifhe was, infact, ill,and I do not credit this testimony. I likewise do not creditSigworth's testimony that he gave Stewart the name of hisfamily doctor. He had goodreasonto believe, when hegave Stewart a name of a supposed doctor, that Stewartwas goingto call the doctor to see if Sigworth had anappointmentfor his wife on June 1. Knowing that Dr.Marcus would have had to answer negatively, Sigworthapparentlymade up anameto give Stewart. Stewarttestified that he did not always check up onexcuses givenby employees, but that he had done so, apparently, whenhe felt therewas somethingpeculiar about the employee'sexplanation. _The General Counsel's case rests on the theory thatStewart knew Sigworthwas union-minded and that, in theabsence of a discriminatory motive, a production managerwould "not be concerned with an employee's absence."The evidence discloses, on the contrary, that Stewart wasthe one whose consent had to be obtained by an employeefor a day off, and it was Stewart who was supposed tocheck on unexcused absences. The best argument that theGeneral Counsel could make would be that, if Stewartgave Sigworth the day off because his services were notneeded, Stewart should not care why Sigworth was off andthat he only checked Sigworth's excuse as a means ofgetting apretended cause for his discharge, the realreasonbeing Sigworth's union advocacy. There is noevidence, however, that Stewart would consent to anabsence unless there were some urgent reason. True,Stewart admitted that he suspected that Sigworth wasprounion.But even with this admission, I am notpersuaded that Sigworth's discharge was discriminatory.Sigworth testified that the Respondent had been laying off,but that, instead of his being laid off, he had beentransferred from the doorhanging department to theplastic department that very morning-June 2, 1965. Hadthe Respondent wished merely to rid itself of a unionadvocate, it could more readily merely have laid Sigworthoff on June 1 instead of discharging him on June 2. SinceSigworth had had less than 2 months' employment at thetime of his discharge, he had not accumulated muchseniority, and a layoff presumably would have raised noquestion. On all the evidence, I find that the Respondentdid not discriminate in regard to Sigworth's tenure ofemployment because of his union membership oractivities.3.Discharge of KelleyJohn Kelley was hired by Respondent in early April 1965and was assigned to the finishing line, but he was latermade a janitor. Kelley testified that during lunch periodsoutside the front gate he passed out and collected unioncards. Although this is not disputed, I would not credit thistestimony without corroboration. Kelley testified that,about a week before his discharge, Stewart "pulled meover to the side after punching in after lunch and told me ifIwas caught in any union activities at all, that he would layme off, and I better watch my step." Kelley furthertestified that the next morning, when he was in the officecleaning, Stewart had told him that he could not, believethat Kelley would have anything to do with the Union and26 Since the Union would be more likely to pass out than collectpamphlets,this testimony is odd,unless he mistakenly used theword "for" instead of "from " Perhaps Hearne had in mind unionauthorization cards.That is apparently the way Respondent's357he "said something about that with the money they wouldcollect that he could send a few guys around the world freeand give everybody paid holidays and all the benefits."Ex-leadman Hearne, after having Kelley identified forhim by the General Counsel, who asked Kelley to stand,testified that Kelley was "trashman." Asked if he had everhad any conversations with Stewart concerning Kelley.Hearne testified: "If I remember correctly, I think I toldhim that Kelley was the one that was picking uppamphlets26 for the Union. He [Stewart] said if he evercaught him goofing off, that he was going to fire him."Stewart testified that he had not said three words toKelley all the time he was at the Respondent's plant; hedenied having any conversation with Kelley about theUnion or of having any conversation with Hearne oranyone else concerning Kelley and the Union; he deniedthat Hearne had told him that "Kelley was the guy thatwas picking up union cards"; and he denied that he hadany knowledge or suspicion that Kelley might be involvedin the Union or might have something to do with the Union.He specifically denied that he told Kelley that he did notthink he would have anything to do with the Union or thathe had told Kelley (although he admitted that he had toldMarinello) "that for $5.50 a month or $5 a month I couldcollect from these guys, I could send at least three of themaround the world once a year." He testified that he hadmade that statement outside the plant and that employeescould have heard him. His testimony appears to beconfirmed in this respect by other employees. Ondemeanor, alone, I would credit Stewart as against Hearneand Kelley on the above testimony, but there are otherreasons apparent from a reading of the record whichsuggests that Hearne was attempting, in a vague way, toassistKelley's case and that Kelley was fabricating.Accordingly, I credit Stewart's denials as above related.The Respondent has had for years a plant ruleprohibiting smoking anywhere in the plant except in theoffices. This is based on the danger of fire throughout amajor part of the plant, but the rule has been applied evento the welding shop, where there is little danger, in order todeter contentions about special privileges. On June 4,1965, late in the day (approaching 4 p.m.) Kelley was seensmoking in an area about 10 feet from the "dike," a lowraised portion of pavement paralleling the boundary fence,which cuts a diagonal line at the rear, and behind whichdike Respondent keeps drums of various kinds of volatilefluids and explosive chemicals.27 Although Kelley wasstanding behind a trash trailer while smoking, he wasvisible from the fiberglass building. The man who sawKelley smoking was Mike Bone, the supervisor or foremanof the fiberglass department, an area of the greatest firehazard. The fiberglass building was about 30 or 35 feetfrom the dike at its closest point. Bone immediately toldOrville Mitchell, leadman of the janitors, who was passingat that moment, that one of his men was back theresmoking, and suggested that Mitchell stop him. Mitchellsaid he would take care of it at once. Bone then walked upto the front of the plant grounds and told Stewart what hehad seen. Stewart berated Bone for not bringing theviolator to him at once instead of referring the matter toMitchell. Bone apparently felt that because Kelley was notcounsel interpreted Hearne's testimony,because he so framed hisquestion when he asked Stewart about the mattern The raisedportion of the pavement was apparently designedto keep leakage from spreading out onto the rest of the pavement 358DECISIONSOF NATIONALLABOR RELATIONS BOARDhisman he should not intervene while Mitchell waspresent. Mitchell testified that he went back and "bawledout" Kelley and told him that the foreman of the fiberglassdepartment had seen him. By quitting time, when Kelleycame to punch out, Stewart had pulled Kelley's timecardand, when Kelley found his card missing, Stewart askedhim if he had been smoking "out back."28 Kelley admittedthat he had. Stewart told Kelley he was discharging him.Kelley waited until his check was prepared. Then Stewartdischarged Kelley.Stewart testified that he told each employee when hehired him that there was no smoking in the plant. No-smoking signs were posted in many locations about thebuildings and grounds, although there probably was nonethen at the point where Kelley was smoking that day. Iobserve, however, that Kelley never protested that he didnot know of the no-smoking rule or that he did not knowthat it applied to the spot where he was smoking, so I amsatisfied that he was aware of the rule and knew that hewas violating it.His attitude was rather that otheremployees smoked in violation of the rule, too, so therewas no reason why he should not smoke, too.The General Counsel does not dispute the existence ofthe no-smoking rule but contends that violation of the ruleby employees was not uncommon and that Kelley was thefirstemployee who had been discharged for smokingwithout prior warning; i.e., the first time he was caught.Leadman Hearne and Wheeler both testified that they didnot know of anyone who had been discharged for smokingwithout being warned. They were not counting as warningseither the notice given to an employee when he was hiredor the no-smoking signs. The evidence does indicate that aleadmanmight not report one of his employees forsmoking but would, instead, tell anyone who tried tosmoke to put it out, and he might warn him about smokingmore than once before reporting him to Stewart Stewart,however, testified that he had never failed to discharge aman he had seen smoking, but that if one employeereported to him that another employee had smoked and, ifhe did not, himself, see it happen, he would ask theemployee about it. If the employee denied it, Stewarttestified,hewouldwarn him. He did not testify,specifically, as to what he would do if the employeeadmitted it. In one instance, to be hereinafter related,Stewart was aware of the fact that A man was smoking inthe toilet, that he waited outside and, when the man cameout, asked him if he had been smoking. When the man(Sebbo) admitted that he had, Stewart reproved him butdid not discharge him on the spot. The evidence justifiedthe conclusion that employees "sneaked" smokes whenthey thought they could get away with it, with the men'stoilet being one of the most common places for sneakingsmokes, although this area, too, was a prohibited one.However, I am sure that the Respondent's supervisorsmust have suspected that smoking went on at times inprohibited areas, a conclusion I reach because stamped-out cigarette butts could be found on the pavement in mostplaces in the plant, according to my observation onviewingthepremises,subsequentlyfollowedbyZ" Stewart was not certain if he had asked Kelley about thelocation where he was smoking, but Bone had told him it was nearthe dike, and Kelley testified that Stewart asked him if he hadbeen smoking "out back "t" The leadman of the welding shop apparently had smokedopenly near the welding shop until Vice President Dixon spoke tohim about it After that the lead welder satisfied his tobaccoconcurrence of counsel in my observations and becauseDixon testified that every night an inspection was made tobe sure no burning cigarettes were left lying around.Employees did not generally smoke openly in the plant inthe presence of supervisors. Kelley was the only one totestify to the contrary. He testified, without going intodetail, that he had seen other employees smoking whensupervisors or foremen were around. And he testified thatVice President Stahl had seen him smoking a couple oftimes in back of the factory building and a couple of timesin the washroom without saying anything. Since Kelley didnot testify that the supervisors or foremen were looking inthe direction of the other employees who were violatingtheno-smoking rule, his testimony regarding seeingemployeesgenerallysmoking in the presence ofsupervisors was, alone, of little weight. His testimony thatStahl had seen him and fellow workers smoking would, ifbelieved, indicate a tolerance of this violation.29 Stahl didnot testify. I am skeptical of Kelley's testimony that Stahlhad actually seen him smoking under the circumstanceshe described and said nothing, especially since I havediscreditedKelley's testimony of conversations withStewart. In any event, Stahl was not the man whodischarged Kelley. It is Stewart's motivation that must bedetermined, and Stewart's reputation was not one ofleniency.Leadman Mitchell testified that between 10 and 10:30a.m. on June 4 (the day of Kelley's discharge) he hadwarned Kelley about smoking There is no evidence,however, that Stewart knew of this warning. Stewarttestified that, in deciding to discharge a man for smoking,he took into account the location where the man had beensmoking Theie was no evidence that Stewart knew ofsmoking by any other employee near the dike. TheGeneral Counsel relies on disparity of treatment bypointing to the case of the employee whom Stewartthought was smoking in the toilet and who admitted itwhen asked by Stewart but who was not discharged on thespot. I am not persuaded, however, in view of thedifference in danger of smoking between the toilet roomand the dike area that the lenience shown in the case ofthe toilet-room smoker can be used as a basis forestablishing a disparity such as to show a discriminatorymotive in Kelley's case.soKelley had been employed for only 2 months. Theemployees to whom lenience might have been shown weremen of considerably more seniority and skill than wasKelley. In June, Respondent's production begins toreduce, although the reduction is not so sharp until July orAugust. The record is bare of any evidence to show that areplacement was hired for Kelley. It does not appear oddfor the Respondent to dispense with the services of ajanitor at that time.Iconclude that the sum of the credible evidence isinsufficient to make out a case of discrimination. I havecredited Stewart's testimony that he had no knowledge ofany union activity or preference by Kelley. AcceptingStewart's denial, I conclude that scienter was lacking. Buteven if it were not, I am unable to find that Kelley'scraving by chewing it Dixon testified that he did not discharge thelead welder because he was too valuable a man and because therewas little fire danger from smoking in the area of the weld shop"' Poray,Inc ,143 NLRB 617, enfdsub nom Metal Processors'Union Local No 16, AFL-CIO v NLRB,337 F 2d 114(CADC) TRAVELEZE TRAILER COMPANY, INC.smoking near the dike was so analagous to violations ofthe no-smoking rule by other employees in other places asto create an inference of animosity by the RespondentagainstKelley because of presumed union activities byhim. Indeed, I find that Stewart might well have beengreatly perturbed by word that a man was smoking in anarea where volatile liquids or explosive chemicals werekept. In fact, he indicated that he was perturbed when heberated Bone for not bringing the man to him at once whenBone saw the man smoking. I conclude, therefore, that theRespondent did not discriminate against John Kelleybecauseofhisunionmembership,activities,orpreference.4.Discharge of AganzaAlexander Aganza was hired by the Respondent inFebruary 1965 as a door assembler. I have hereinbeforerelated Stewart's exchange of words about the Union withAganza in which he told Aganza, among other things, notto engage in union activities in the plant during workingtime.31Thereafter Aganza engaged in union activitiesoutside the front gate. He was the only employee to wear aunion button from the beginning of the Union's campaign.The Respondent admits that it knew Aganza as a leadingexponent of the Union. In fact, on July 29, 1965, the daybefore the union election at the plant, in a speech by VicePresident Dixon to the employees, Dixon said that therumor that employees were being discharged because ofunion activities was untrue, that "not even Alex [Aganza]will be fired because of union activities." At the unionelection on Friday, July 30, 1965, Aganza was a unionobserver.The next working day after the election was Monday,August 2. According to Aganza, Stewart came to him totell him he wanted Aganza to "sweep that trailer good."About mid-July Stewart had assigned Aganza to sweeptrailers (I assume when the trailer reached his position inthe production line) in addition to his assembly work.Aganza testified that his assignment of sweeping trailerswas punishment. The evidence indicates that, during thebusy season, some of the employees had helpers, andthese helpers would do the sweeping, but as productionfelloff and work flowed down, the helpers would beassigned to other work, and the sweeping would then bedone by men on the production line. Aganza's department,the window and door department, followed the metal andmolding department, where bits of metal would be left onthe floor. To avoid damage to the linoleum or floor tile, itwas important to sweep out the trailer before work wascommenced in each succeeding department. SinceAganza had been employed during the busy season, hewas not familiar with the changes of routine normallymade during slack times, and his reaction to additionaldutieshewas assigned was exemplified by his tes-timony, "I knew that he [Stewart] was up to, what wasgoing to happen, because they [the Union?] told mehe was going to press on me. . . ." Later in the morning,an employee named ay Aganza as Jesus Sanchez 32 cameto Aganza and asked Aganza to install windows. Aganza's31The first time Aganza related this conversation, he testifiedthat Stewart had told himnot to engage in union activities in theplant.Stewart testified that he told Aganza that he did not wantAganza fooling with the Union on company time Actually, at thattime, the employees were on the plant premises only dunngworking time They took their lunch and coffeebreaks in front ofthe plant, outside the gate. Thus, whether or not Stewart used thewords "on company time" or merely "in the plant," it would havemeant the same thing to Aganza,as he disclosed when questioned359testimony concerning what followed was disconnectedand he tended tocomminglestatements with thoughts.However,as near asIcan decipher his testimony, hejust kept on sweeping or getting ready to work, thinkingthat Sanchez had no authority and thinking also that, forwhat he was being paid, he should not have to do so manydifferent jobs. He testified that he told Sanchez that his jobwas getting behind with so much work to do. Actually, theproduction line was slow that morning and Aganza did nothave anything to do but get ready for the work on his nexttrailer.Aganza told Sanchez that he did not care if thetrailers (i.e., production line) got behind.When Aganzawould not install windows as requested, Sanchez went toStahl and reported that Aganza did not want to put win-dows in. Stahl told Aganza to do whatever Sanchez toldhim to do, that Sanchez was in charge of the department.Apparently, Sanchez had just been made leadman, andAganza had not been so informed before and said so. Stahltold him he knew it now. Because Stahl spoke "mean,"Aganza still would not do what Sanchez requested,because he wanted to "have everything ready" forthe door work that would later be arriving. Sanchezreported to Stahl that Aganza still refused to do thework that Sanchez called on him to do. Stahl sent forAganza to come to the office where Stahl, Stewart,and Sanchez were. Stahl asked Aganza to repeat forStewart what Aganza had said. Aganza quoted himselfas saying that "that wasn't a very nice way of tellingme." Then Aganza repeated what he had told Sanchez.Stewart asked Aganza how he hoped to get ahead ifhe did not do the work he was told to do. Aganza saidthat he was making only $1.75 an hour and Sigworth,his helper, was getting $1.95, and he was not going to putwindows in when he was making only $1.75 and he wasworth more. Stewart said if he was worth so much, why didhe tear the grinder apart when all it needed was a set ofbrushes-that Aganza had ruined it and that it had costtheRespondent $60. This aroused Aganza, who said,according to a composite of Stewart's and Aganza'stestimony, "What do you want me to do? Buy you newfurniture, a new thunderbird? You want my wife, too?"Then he told Stewart, according to Aganza: "Well, it is upto you. Decide ... I won't talk to you anymore, because Idon't like you. I want to see my adviser, the union adviser,so I can keep talking to you." He testified that he crossedhis arms and said, "Well, if you are not satisfied, let me gowith something. Do something. Whatever you want to do,it is all right. Go ahead, and do it." He quoted Stewart assaying: "All right, I am going to give you this [i.e., a]check. Wait until the bookkeeper gets here." Aganza saidhe would wait outside. There he told Stahl he wanted to dosomething and not just stand around. Stahl, according toAganza, said, "O.K., do something in there. I don't know."Aganza went to Sanchez and asked, "What do you wantme to do?" Sanchez replied that he, himself, would do it.About that time the lunchsignalwas given and the menbroke off for lunch.Stewart decided that, because Aganza was such aprominent union man, he should have Dixon and Bowaterdecide whether or not to discharge Aganza. He waited forabout a conversation with Stahl who asked Aganza not to engagein union activities dunng working time31The first name may not be right It was not mentioned byStewart Dixon testified that Sanchez was captain of the Union'spicket line which was picketing the plant at the time of thehearing. There were two brothers of the same surname-Sanchez-who were identified by Stewart as men who, he had been toldattended union meetings,but they had different initials than JesusSanchez Sanchez did not testify 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem to return and told them he thought Aganza should bedischarged.They told Stewart to call Aganza. WhenAganza arrived, Dixon asked him to repeat what he hadalready told Stewart. Aganza told Dixon that Sanchez hadasked him to put in windows and that he had replied,"Who is Sanchez?" Aganza said he told Sanchez "that Idon't care-it is all right if the lines gets behind." Dixonasked Aganza why he had refused to install windows.Aganza said that he had not refused. Sanchez was sent for.When he arrived he was asked if Aganza had refused tohelp him put in windows, and he replied affirmatively.Aganza was quoted by Dixon as saying that he was paidonly $1.75 an hour and that he was going to do $1.75-an-hour work. Stewart quoted Aganza as saying: "You guyscan't run this business yourself. You have to go out and-getguys like me to do it." Stewart further quoted Aganza assaying that for 12 years he had been looking for a job with-out a dictator, that he had gone to Cuba but left becauseof the dictatorship there, that if he had a gun he wouldkill all dictators. Then he looked at Stewart, according tothe latter, and said: "You are a dictator. If I had a gun,Iwould kill you, too." Aganza conceded that he hadcalled Stewart a Hitler and that maybe he had said hewould shoot him if he had a gun, but he testified that thiswas only talk.33 Dixon asked Aganza if he would go out anddo the work he was asked to do. Aganza folded his armsand said that he was not going to say or do anything moreuntil he had seen his counsel, referring his union ad-viser.Dixon said that if Aganza would not go back anddo his work, he was afraid he was going to have to letAganza go Since Aganza was adamant, the Respondentdischarged him.The General Counsel does not argue that Aganza'sinsistance on seeing his union adviser insulated Aganzafrom discharge. The Union had only just been chosen bythe employees and had not yet even been certified so far asthe evidence shows. Aganza's case does not, therefore,come within the line of cases holding that an employeemay not lawfully be discharged for asserting rights under aunion contract. The General Counsel merely argues that"Respondent's avowed reasons for discharging Aganzawas a pretext to cover its real purpose to rid the plant of anopen supporter and activist for the UA . ." He suggeststhat "it appears suspect that a fellow employee [Sanchez]would inform - management of an employee's remarks,unless he was solicited to do so." I do not find any causefor suspicion in Sanchez' conduct. Since he had beenplaced in charge of the work on doors and windows,Sanchez had the responsibility of assigning work. If a manrefused an assignment, the leadman could not, himself,punish the recalcitrant employee. He would have to reportthe matter to Stahl or Stewart. Thus, Sanchez acted aswould be expected of him in the normal course of eventsThe General Counsel also finds the "entire incidentsuspect in light of the fact that Stewart ordinarilyterminates employees and that Dixon did not get involvedin terminating employees, except in Aganza's case."Again, I find nothing suspicious about this. Aganza wasknown to be a prominent and active protagonist of theUnion. It would be' only natural for the Respondent toexpect that a charge of unfair labor practice might ensueas a consequence of Aganza's discharge, and it is notunnatural that Stewart would assume that the Respondentwould like to take precautions to avoid even the ap-pearance of unfair conduct and so would give Dixon anopportunity to make the final decision.Granted that the Respondent was openly opposed to theUnion and that it would have liked to avoid unionization,such disposition, alone, does not suffice to establish aspecificmotivation in Aganza's case. Regardless ofRespondent's antiunionsentiments, it had a business tocarry on. If, absent union activity, the Respondent wouldhavegroundswhichwould justify discharging anemployee, it would still be entitled to act on those groundsin the face of union activity.34 Inthe light of all theevidence here, I find that the evidence does not presentmore than suspicion, which is not enough upon which tobase an inference of discriminatory motive, especiallywhen the reason given for discharge is supported by theevider' p 35 Accordingly, I find that the General Counselhas not proved that the Respondent discriminated inregard to Aganza's hire and tenure of employment.5.Discharge of SandiferDanny Sandifer was hired by the Respondent in January1963. He started cutting pipe at a rate of $1.85 an hour.Toward the end of his employment, he was putting roofson trailers, and his rate was $2.40 an hour. He testified thatin April, May, and June, 1965, he distributed union cardsfor signature, picked them up, and talked about the Unionbefore and after work and during lunch and coffeebreaks.He testified on direct examination that he did all this "inthepresence" of ProductionManager Stewart andForeman Bone. But on cross-examination he testified that,although supervisors could have seen him passing outcards, he did not know if they had. Stewart testified thatno one had told him and that he did not have any reason tobelieve or suspect that Sandifer was engaged in any unionactivities and he denied that he had ever seen Sandiferpassing out union literature or cards.On the morning of August 2, 1965, Sandifer failed toshow up for work. He testified that he had had to take hisson to the doctor and that he had tried to call the plant at7:20, 7:30, and 7:45 a.m. that day and got no answer. Hetestified that he later learned that the last digit of thenumber he had called was wrong. The last call, he testifiedwas made from a telephone near the doctor's office whilehiswife and son were in the doctor's office. On cross-examination, he gave the name and address of the doctorhe had taken his son to. The Respondent subpenaed therecords of that doctor, and the doctor's secretary testifiedthat (1) the doctor never had office hours in the morningand (2) the records showed no visits by any member of theSandifer family since April 1964, although if someone hadcome in when the doctor was out, a record would havebeen made of the call.Sandifer came to work at noon on August 2, 1965, andfound his timecard missing from the rack. He went to seeStewart, and Stewart told Sandifer that lie had written himoff as quit. He told Sandifer to come back at 2 p.m. for hischeck. According to Sandifer, when he picked up hischeck, Stewart told him never to set foot in the plant again.Stewart denied saying this but testified that he did notpermit discharged employees to go back in the shop.Sandifer could have misunderstood what Stewart said.Stewart conceded that he had watched Sandifer until heleft the building, as he was accustomed to doing with" Aganza also admitted usingfoul languagein speakingof877-878 (C A8).N L R B v Isis Plumbing &HeatingCo, 322Stewart It is unnecessary to recount thisF 2d 913 (C A9), Baldwin Supply Company,159 NLRB 745"Fort SmithBroadcastingCo v NLRB,341 F 2d 874," N L B B v Comfort, Inc,365 F 2d 867 (C A8).BaldwinSupply Co , supra TRAVELEZE TRAILER COMPANY, INC.discharged employees, because some people had missedtools after employees had been discharged.Sandifer testified that about 8 or 10 months earlier hehad been absent withoutcalling inand that Stewart hadwarned him to call in or he would write Sandifer off as quitand that thereafter he had called in until the morning ofAugust 2, 1965. Stewart testified that he had several timestalked with Sandifer aboutcalling inin the morning whenhe did not come to work but that Sandifer never did call.He testified that he had warned Sandifer repeatedly andthat in June 1965 he had told Sandifer that, if he missedwork one moretimewithoutcalling in,he would beterminated. Stewart testified that although Sandifer waslate a couple of times after that-he did not say howlate-he had not failed to appear until the day of hisdischarge and that he had then told Sandifer that he hadgone asfar as he could with him, that "I was fed up to myneck with him." Stewart testified that he had checkedwith the girl in the office and had checked his box formessagesbefore he had pulled Sandifer's card.The burden of proving that the Respondent knew of thedischargee'sunionactivity is on the General Counsel.Here he failed adequately to prove scienter.36 But in anyevent, I credit Stewart's testimony wherever it conflictedwith Sandifer's, and I find that Sandifer was dischargedfor cause. If the Respondent had had an unlawful motive,Stewart would be much more likely to have dischargedSandifer in June, during the unioncampaignand beforethe union election, but instead, at that time, Stewartwarned Sandifer and gave him one more chance. Iconclude on all the evidence that the Respondent did notdiscriminate in regard to Sandifer's hire or tenure ofemployment.6.Discharge of SebboGaylord Sebbo was hired by the Respondent as a finishmolder on a piecework rate in 1958. In the winter of1961-62, Stewart was transferred from the Burbank plant,where he had been manager, to the Penrose plant, themainplant, as production manager. Stewart did not likethe piecework rate because if he lightened Sebbo's workby requiringinstallationof less molding, Sebbo wanted thesamepiecerate pay, but if Stewart added more molding tothe job, Sebbo wanted extra pay. One day in 1963, Stewarttold Sebbo if the latter did not like the way Stewart wasdoing things, Sebbo could always quit. Sebbo did. WhenSebbo returned for his check about a week later, helearned that Stewart had eliminated all piecework, and heasked for his job back. Stewart rehired him at $2.60 anhour,a ratehe received until the time of histermination.When Sebbo would complete amoldingjob, he would beput to use elsewhere. Stewart testified that Sebbo hadworked on about everything in the shop.In 1965, for the first time, Sebbo was givenan assistant,Raoul Garcia, who would countersink nails and fill theholes with putty. When the production line slowed down,Garcia was given work elsewhere. Sebbo testified that hishelper was taken from him on August 2, the first workdayafter the election. In July, General Manager Stahl told1nSeeWinn-Dixie Stores, Inc,128 NLRB 574, 58017The paper was originally cut and laid on the tile floor as soonas the floor was laid to protectit againstmetal and other objectsthatmight gouge the floor tile Stewart testified that sometimesthis paper got torn while going through the production line This iswhat Sebbo might have had to cut at the edge if it got in his wayNew paper would be put down on the finish line only after allother work was done Sebbo had never worked on the finish line361Stewart that Sebbo was not finishing his work (bycountersinking nails and puttying the holes). Stewartspoke to Sebbo about this several times. Sometime,thereafter, Sebbo would finish the work, but often left it tobe done by men on the finish line.The last time that Stewart spoke to Sebbo aboutfinishing his work was on the morning of August 9, 1965.Sebbo then complained of extra work and said he needed ahelper. Stewart testified that, at that time, the Respondentwas getting only two trailers a day, whereas, when Sebbohad had a helper, five or six trailers a day were beingproduced.When Stewart spoke to Sebbo on August 9,Sebbo told Stewart that cleaning up was not his job and hesaid that he was going to see Vice President Ken Dixonabout all the extra work that he was being given.According to Sebbo's account, on direct testimony, afterthe election he had been assigned additional work such ascleaning up the trailers, cutting the paper, and cleaningthe metal out. Stewart testified that the only cleaning thatSebbo had to do was to sweep away the trash on the floorbefore he put in his base shoe molding around the cabinetsand that the only paper Sebbo would have had to cut wouldbe torn paper on the floor that interfered with installationof the base shoe molding.37 I deduce that Sebboexaggerated the amount of extra work he had been given.When Sebbo said that he was going to see Dixon,Stewart told him to go ahead, but meanwhile he was goingto put Sebbo on the line so he could keep an eye on him.He transferred Sebbo to building rear curves in thebathroom department, in which Hearne was leadman.38Sebbo testified that Garcia, his former helper, was thengiven the job of installing base shoe molding, Sebbo'soriginal job.On August 10, 1965, Sebbo worked in the bathroomdepartment on rear curves. Part of the work involved theuse of contact cement to affix a piece of protective tile oneach frame after it was built. Contact cement has an odor.Sebbo testified: "It is sticky and gooey and gets all overyou. Nobody likes the job because it dries out so quickbefore you get your panel on."At 3:35 p.m. on August 10, Stewart came to thebathroom department. Sebbo was missing. He askedHearne where Sebbo was and Hearne said he wasprobably in the bathroom. Stewart went there and wasable to detect that someone in a stall was smoking. Hewaited outside until Sebbo came out. Then he askedSebbo if he had been smoking. Sebbo said that he had hada few drags. Stewart told Sebbo that he knew no smokingwas allowed there and that Sebbo belonged out on the lineworking on those bathroom curves where Stewart had puthim. Sebbo testified that everybody heard this. Sebbosaid, "O.K." and walked out.39The following day, August 11, 1965, Sebbo did not showup for work, and Stewart testified that there was notelephone call from him. Sebbo testified, "I didn't feelgood the next morning after getting the bawling out thenight before." But he testified, "My boy called the plant atabout twelve o'clock in the afternoon and told them I wassick." On cross-examination, Sebbo testified that the paytelephone his son used for the call was about 40 feet from" Sebbo testified that Hearne was not near him as he workedand that Hearne had "Richard over here to supervise me andguard me so I wouldn't leave my place He says, `If Sebbo leaves,let me know ..." Sebbo testified that there was a "no-smoking" sign over therestroom door but that he and others smoked there Sebbotestified that President Dixon who visited every Tuesday andThursday came through the plant smoking a cigarette "No onesays nothing to him He ain't no better than I am " 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere he lived, that he had given his son the telephonenumber to call, and that he had gone out and stood therewhile his son called, that he was not so ill that he could notdo this, that his stomach was upset from contact cementand the bawling out Stewart had given him.It isnot difficult to conclude that Sebbowas nursinginjured feelings and that if he was well enough to get up towatch his son call the plant, he was well enough to call forhimself. I credit Stewart's testimony that Sebbo did notnotify the Respondent of his ailment on August 11, 1965.Sebbo was late for work on August 12, 1965. When hearrived, he asked Stewart, "Am I still working or am Ifired?" Stewart who had already written up Sebbo'sterminationslip on August 11,40 told him he was fired.The General Counsel relies on Sebbo's testimonyrelated in section III, A, above, that he had first attended aunionmeeting on July 23, that he had worn a union buttonthe next day, and that Stewart had told him to take it off,as establishing knowledge of Sebbo'sunionaffiliation, aswell as on the evidence of supposed added duties, transferto less desirable work, and changed attitude on Stewart'spart immediately after the union election. I have alreadypassed on Sebbo's credibility and credited Stewart'sdenial of knowledge of Sebbo'sunionattitude.Ihave not completely ruled out the possiblity thatStewart, who testified that he had tried to give Sebbobreaks because of personal problems, the nature of whichwas not revealed, although having no "knowledge," mighthave become suspicious that Sebbo had espoused theunioncause and, being prejudiced against him for this,had lost sympathy with Sebbo. The timing of the dischargeof an employee (whose work had not been criticized andwho had been employed for 7 years) so soon after the unionelection,alongwith the evidence of Stewart's openhostility toward the Union, furnishes a basis for suspectingthatStewart,who undoubtedly had some cause todischarge Sebbo, would not have discharged Sebbo whenhe did except for such a suspicion on Stewart's part thatSebbo had becomea unionadherent. From the point ofview of an outsider, Sebbo's discharge appeared to berather abrupt and callous considering his ability andlength of service. However, Stewart testified that he hadbecome fed up with Sebbo, indicating, in effect, thatSebbo's failure to show up on August 11 was the last strawthat broke the camel's back. I have, therefore, examinedthe record carefully to discover whether or not there was abasis for Stewart to become "fed up" aside from Sebbo'sunion membership. Sebbo testified that he had previouslycomplained about having too much work to do, as whensomeone had made a mistake and cut too large a hole foran air-conditioner 41 or refrigerator and he had had to putmolding over the hole to cover it, or when they added baseshoes on the bathroom floor to his job, lightening the job ofthe other molding man in April or May 1965, and whenthey asked him to set staples along sidewalls on August 2,1965, when his helper was taken away. His complaintsappear to have covered a number of years and appearedmainly to be that he did not wish to do anything exceptmolding regardless of the number of trailers he had toworkon ina day because his "job was molding."Sebbo testified that he had once, about 8 or 10 monthsbefore August 11, 1965, been absent without calling in,that Stewart had told him then to call in or he would writeSebbo off as quit, but that after that he had called in untilAugust 2 (11?), 1965. Sebbo's testimony as to absenceswas less than satisfactory. He testified that when he wassick he would always say, "You go call." The inferencewas that he was speaking to his son. On cross-examinationSebbo conceded that he had been absent for sickness fromtime to time although on direct examination he hadtestified that the first time he had missed work because ofillnesswas on August 11, 1965. When the contradictionwas called to his attention, he testified that he had notmissed a day since he had his appendix out, presumably in1964. His record showed that in 1965, before his discharge,Sebbo had missed no less than 1 day in each of 11 weeks.In 3 of these weeks, in June and July, he had missed 1-1/2,,3, and 4 days, respectively. Stewart testified that Sebbodid not always call in when he was absent, that he missedmore often than he would call, that when he did send word,itwould be by his wife or someone else, that when Sebbodid not send word, he would ask Sebbo why he had notcalled, that Sebbo would tell of his personal problems, andthat he would tell Sebbo that his job was more importantthan anything else. It would appear, therefore, that Sebbohad been not too reliable an employee and that there wascause for Stewart's impatience, especially since Sebbohad missed so much time in July-7 days.42On all the evidence and my evaluation of it, as well asfrom my observation of the witnesses, I conclude and findthat the Respondent did not, by discharging Sebbo onAugust 11, 1965, discriminate in regard to his hire ortenure of employment.7.The layoff of CuevasJose Cuevas worked for the Respondent in 1964 but quitand worked elsewhere before returning to work for theRespondent in February 1965, at which time Cuevas wasgiven a 30-cent-an-hour increase over his former pay. Hiswork was electrical. Cuevas attended union meetings andsigned an application card, but he did not otherwiseengage in union activities except to talk about the Unionwith other employees at lunch time occasionally.The evidence is vague as to where Cuevas was workingat specific dates in July and August 1965. According toStewart, Cuevas was transferred from the Penrose plant tothe Tuxford plant after the period when the plants wereclosed for vacation in early July.43 Following that time,Stewart testified, orders picked up at Tuxford while theywere falling off at Penrose and, instead of layingemployees off, Stewart, following a conversation withRonald Dixon, manager of the Tuxford plant,44 transferredeight or nine45 employees, including Cuevas, to theTuxford plant. R. Dixon, however, testified that Cuevaswas not at the Tuxford plant on the date of the unionelection-July 30, 1965-so his transfer must have been inAugust. The Penrose plant laid off a group of employeeson August 13, 1965, while the Tuxford plant laid off agroup on August 17. It is possible, therefore, that Cuevas4" The termination slip stated three reasons for termination"(1) Failure to call in or notify co on missing work (2) Not doingjobs assigned to him (3) Smokingin a no-smoking areaAir-conditioning was added in 1964This does not count the time everyone was off because theplant closed for the July 4 week" Tuxford had been closed for 2 weeks and Penrose for only Iweek then" R Dixon had the title of vice president in charge of labor andproduction, but his duties were then confined to the Tuxfordplant'' RDixon testified that six to eight employees weretransferredDixon put the time of his conversation with Stewartas before the vacation TRAVELEZE TRAILER COMPANY, INC.363was at the Tuxford plant only for the few intervening days.Payroll records of Cuevas were not called for by theGeneral Counsel to fix the date.On August 17, 1965, the Respondent laid off from 6 to 10employees at the Tuxford plant. R. Dixon testified that heselected the employees to be laid off on the basis of plantseniority.At quittingtimethat day, R. Dixon stationedhimself at the timeclock with paychecks ready to deliverthem as the men came up to punch out. Dixon's memorywas vague as to who was laid off besides Cuevas. He couldremember only one other name-Herrera.46 Dixontestified that he had told the men laid off that the layoffwas for lack of work and that if things picked up he wouldbring them back, but he could not remember whether hetold this to the laid-offmen as a groupor individually. Heremembered that some asked why they were laid off, andhe testified to what he answered, without rememberingwho asked. His memory of his answer appeared to bebased on what he would have answered to anyone whoasked. He had, apparently, no specific memory. He did notremember that Cuevas had asked why he was laid off, buttestified that, if Cuevas had asked, his answer would havebeen the same as given the others.Cuevas' testimony was that as he came to the timeclocktopunch out, Dixon said, "Don't look for your card,because I make it up today." On cross-examination hequoted the last phrase as "I make layoff today." Cuevastestified that he asked, "Why?" and that Dixon replied,"Because you work for the Union." Then Cuevas testified:"I say, `Are you sure?' He say, `Yes, I am sure.' I say,`Okay."'After this testimony was read back by thereporter at the request of Respondent's counsel, theGeneral Counselagainasked Cuevas what Dixon had said"when you asked him why you were being laid off." Thistime Cuevas quoted Dixonas saying,"Because you votefor theunion, the election." I am of the opinion that thereporter had misunderstood Cuevas the first time when herecorded the word as "work" instead of "vote." Cuevas'command of English was less than perfect, although heappeared to understand English reasonably well. Dixondenied making the quoted statement.On direct examination, Dixon defined seniority as plantseniority relative to the position the employeewas in; i.e.,in this case, electrician. On cross-examination by theGeneral Counsel he confirmed this definition but, whenasked whether the plant seniority was applied when a manwas transferred from another plant, he replied, "It ishandled individually at the time of the situation involved."On cross-examination by the Union's counsel, Dixontestified that if anyone from the Tuxford plantwas, at agiven time, on layoff, the man laid off from the Tuxfordplant would have seniority over anyone from the Penroseplant, but he could not remember if there were men onlayoffstatuswhen Cuevas was transferred. However, onredirectexamination, in response to leading questions byRespondent's counsel, Dixon testified that the Respondentdoes not give a new date of hire to a employee such asCuevas who is transferred from the Penrose plant to theTuxford plant and that the date of hire is the date he goesby when he is looking down his list to determine whatemployees to lay off. Such testimony appears to containcontradictions. It leaves open a suspicion that Cuevasmight have been transferred from the Penrose plant to theTuxford plant in order to keep employees with lessseniority at the Penrose plant with the object of makinghim compete withelectriciansat the Tuxford plant whohad been at that plant or with the Respondent longer thanCuevas had. However, no evidence was adduced to showthe hiring dates of all electricians at both the Tuxford andPenroseplantswho werein Respondent's employ in Julyand August 1965; so it is impossibleto ascertainwhetheror not the Respondent had an ulterior purpose intransferringcertain employees, including Cuevas. In anyevent,theGeneralCounsel'scontentionastodiscriminationagainstCuevas is based on Cuevas'testimony of what Dixon told Cuevas when he laid him off.It isnot contended that a layoff was not necessary onAugust 17, 1965.About 2 weeks after his layoff, Cuevas testified, hereturned to the plant to see some of his friends. He quotedStewart as then saying: "Hey, you. What is the matter withyou? Are you working now?" When Cuevas answered,"No," Stewart said, according to Cuevas, "Whathappened with the union promise?" Stewart was notasked about this, and it was not further explained. LaterDave Stahl telephoned Cuevas to come in. Cuevas went tothe Penroseplanton the evening of September 15, 1965,and saw Stewart and Stahl, who were together. One of thetwo asked Cuevas if he wanted to work. I infer fromCuevas' testimony that Stahl asked thequestionbecauseCuevas then quoted Stewart as saying, "He don't need towork because you [he] got the nice clothes and the unionpay you?"47 Then Stewart or Stahlsaid,"Come to worktomorrow,7:30."CuevasreturnedtoworkonSeptember 16, 1965, andwas stillemployed at the time ofthe hearing.Cuevas appeared to me to be anearnestyoung man ofhigh caliber. I have no doubt of his good faith. Heappeared to understand English fairly well and appearedto be capable of answering questions in slightly brokenEnglish. I believe it possible that he might have somedifficulty understanding idiomatic English. Dixon deniedknowledge of Cuevas'unionactivitiesor sentiments.Iam persuaded that, when Cuevas was laid off, Dixondid make astatementwhich Cuevas understood to be whathe testified to. As quoted by Cuevas, however, thestatementsuggests that Dixon had invaded the privacy ofthe ballot. Cuevas may have so taken it, because he said,"Are you sure?"It isincredible that Dixon would haveknown how Cuevas voted. If Dixon did make a remarksimilarto the one quoted by Cuevas, he would moreprobably have been using the word "you" in the secondperson plural than in the second personsingular.But evenif Dixon had sought to make Cuevas believe that the layoffwas brought about because the employees had voted theunion in, I do not believe that Cuevas was laid off for thatreason. The Respondent's slack season had started. Totalhoursworked were less during that week. AlthoughCuevas testified that there was still plenty of work, I do notbelieve he was in the best position to know how long thework would last or how many employees would be neededtokeep up with orders, and I find his testimonyinsufficient to overcome the evidence that the layoff waseconomically motivated. Even if Dixon had made theremark attributed to him (and I believe it wasmisunderstood), I should find that, although the remarkmight have been a violation of Section 8(a)(1) of the Act, itdid not convert a layoff economically necessitated into aviolation of Section 8(a)(3) of the Act.48 Accordingly, I findthat the Respondent did not discriminate in regard to" Herrera was one of the employees who had been transferredto the Tuxfurd plant at the same time as Cuevas17Stewart admitted making a remark about Cuevas' dressclothesHe said nothing about the rest of this quotation41 SeeStandard Trucking Company, 134NLRB 371,385 364DECISIONSOF NATIONALLABOR RELATIONS BOARDCuevas' hire and tenure of employment by laying him offon August 17, 1965.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union as a labor organization within the meaningof Section 2(5) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The Respondent has not discouraged membership ina labor organization by discriminating in regard to hire andtenure of its employees in violation of Section 8(a)(3) of theAct.5.The unfair labor practices herein found are unfairlabor practices within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,Irecommend that the Respondent, Traveleze TrailerCompany, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from interfering with,restraining,or coercing employees in the exercise of the right of self-organization, to form labor organizations, to join or assistInternationalUnion, United Automobile, Aerospace &AgriculturalImplementWorkersofAmerica,UAW-AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Postat its plantat Sun Valley, California, copies ofthe attached notice marked "Appendix."49 Copies of saidnotice, to be furnished by the Regional Director for Region'" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree31,afterbeingdulysignedby the authorizedrepresentative, shall be posted by the Respondent,immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Decision, whatsteps have been taken to comply herewith.soIT IS FURTHER RECOMMENDED that the complaint bedismissed except to the extent of the unfair labor practicesherein found.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor organizations,to join orassistInternationalUnion,UnitedAutomobile,Aerospace & Agricultural Implement Workers ofAmerica,UAW-AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentativesof their own choosing, and to engagein any other concertedactivitiesfor the purpose ofcollectivebargainingorothermutual aid orprotection, or to refrain from any or all suchactivities,except tothe extentthat such right may be affectedby anagreementrequiring membership in a labororganizationasaconditionofemployment asauthorized in Section 8(a)(3) of the Act.All our employees are free to become or remain, or torefrainfrombecoming or remaining,members ofInternationalUnion, United Automobile, Aerospace &AgriculturalImplementWorkersofAmerica,UAW-AFL-CIO, or any labor organization. ,TRAVELEZE TRAILERCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with provisions, they may communicatedirectlywith_ the Board's Regional Office, 10th Floor,Bartlett Building, 215 West Seventh Street, Los Angeles,California 90014, Telephone 688-5840.of the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order ""' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "